      Case 3:21-cv-00147-PDW-ARS Document 20 Filed 09/07/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NORTH DAKOTA

James Tiegs, et al.,                          )
                                              )
              Plaintiffs,                     )
                                                          Case No. 3:21-cv-147
                                              )
       vs.                                    )
                                                                ORDER
                                              )
Thomas J. Vilsack, in his official            )
capacity as Secretary of Agriculture, et al., )
                                              )
              Defendants.                     )

       Plaintiffs, five farmers from four different states, including North Dakota,

brought this lawsuit against the Secretary of Agriculture and the Administrator of the

Farm Service Agency seeking nominal damages as well as declaratory and injunctive

relief against section 1005 of the American Rescue Plan Act. Defendants seek a stay

pending resolution of a related class action, Miller v. Vilsack, No. 4:21-cv-595 (N.D. Tex.

Apr. 26, 2021), now pending in the Northern District of Texas. (Doc. 8). Plaintiffs

oppose a stay. (Doc. 12).

                                       Background

       In March 2021, the American Rescue Plan Act was signed into law. Pub. L. No.

117-2 (2021). Section 1005 of that Act establishes a loan forgiveness program for socially

disadvantaged farmers and ranchers. Id. § 1005. The United States Department of

Agriculture interprets “socially disadvantaged” as meaning those who belong to certain

racial or ethnic groups, including, but not limited to, “American Indians or Alaskan

Natives; Asians; Blacks or African Americans; Native Hawaiians or other Pacific

Islanders; and Hispanics or Latinos.” Notice of Funds Availability, 86 Fed. Reg. 28.330

(May 26, 2021).
      Case 3:21-cv-00147-PDW-ARS Document 20 Filed 09/07/21 Page 2 of 7




       Section 1005 is subject to several equal protection lawsuits.1 One of those

lawsuits, Miller v. Vilsack, was filed in the Northern District of Texas in late April 2021.

On July 1, 2021, the Miller court enjoined implementation of section 1005 and certified

two classes under Federal Rule of Civil Procedure 23(b)(2).2 (Doc. 9-1, p. 2). Plaintiffs

do not dispute that they are members of both classes. (Doc. 12, p. 11).

       Plaintiffs filed suit in this district five days after the Miller court’s order granting

a preliminary injunction and class certification. (Doc. 1). Defendants now seek a stay

pending resolution of Miller to avoid the prospect of inconsistent results and wasted

resources. (Doc. 9, p. 5). Plaintiffs respond that the issues here and in Miller are distinct

and that a stay would cause years of delay in the resolution of their claims. (Doc. 12, p.

7).

                                   Law and Discussion

       “The District Court has broad discretion to stay proceedings as an incident to its

power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). In

exercising its discretion, the court must balance three factors: (1) the judicial resources


       1 This case makes twelve. Nuest v. Vilsack, No. 21-cv-1572 (D. Minn. July 7,
2021); Rogers v. Vilsack, No. 2:21-cv-1779 (D. Colo. June 29, 2021); Dunlap v. Vilsack,
2:21-cv-942 (D. Or. June 24, 2021); Joyner v. Vilsack, No. 1:21-cv-1089 (W.D. Tenn.
June 15, 2021); McKinney v. Vilsack, No. 2:21-cv-212 (E.D. Tex. June 10, 2021); Kent v.
Vilsack, 3:21-cv-540 (S.D. Ill. June 7, 2021); Holman v. Vilsack, No. 1:21-cv-1085 (W.D.
Tenn. June 2, 2021); Carpenter v Vilsack, No. 21-cv-103 (D. Wyo. May 24, 2021); Wynn
v. Vilsack, No. 3:21-cv-514 (M.D. Fla. May 18, 2021); Faust v. Vilsack, No. 1:21-cv-548
(E.D. Wis. Apr. 29, 2021); Miller v. Vilsack, No. 4:21-cv-595 (N.D. Tex. Apr. 26, 2021);

       2The first class includes “[a]ll farmers and ranchers in the United States who are
encountering, or who will encounter, racial discrimination from the United States
Department of Agriculture on account of section 1005 of the American Rescue Plan Act.”
(Doc. 9-1, p. 2). The second class includes “[a]ll farmers and ranchers in the United
States who are currently excluded from the definition of ‘socially disadvantaged farmer
or rancher,’ as defined in 7 U.S.C. § 2279(a)(5)–(6) and as interpreted by the
Department of Agriculture.” Id.
                                               2
      Case 3:21-cv-00147-PDW-ARS Document 20 Filed 09/07/21 Page 3 of 7




that would be saved by granting a stay, (2) potential prejudice to the non-moving party

if a stay were granted, and (3) hardship and inequity to the moving party if the action is

not stayed. North Dakota v. U.S. Env’t Prot. Agency, No. 3:15-CV-59, 2015 WL 7422349,

at *2 (D.N.D. Nov. 10, 2015). As movants, defendants bear the burden of establishing

the basis for a stay. Id.

1.     Judicial Resources

       Defendants argue a stay pending the resolution of Miller would avoid

“simultaneous, duplicative litigation of Plaintiffs’ claims in multiple courts and

protect[ ] the parties and the courts from conflicting results.” (Doc. 9, pp. 5-6). Plaintiffs

respond that this case involves different issues than Miller and, even if there is some risk

of conflicting results, there could be benefits from the issues raised by section 1005

percolating through multiple federal courts. (Doc. 12, p. 13).

       Plaintiffs are unnamed members of both Miller classes. Id. at 11. Thus, any relief

granted in Miller will apply to plaintiffs, and plaintiffs will be bound by that relief. See

Goff v. Menke, 672 F.2d 702, 704 (8th Cir. 1982) (“If a class member cannot relitigate

issues raised in a class action after it has been resolved, a class member should not be

able to prosecute a separate equitable action once his or her class has been certified.”).

Because both cases raise equal protection challenges to section 1005, plaintiffs’ presence

here and in Miller produces a risk of conflicting results and duplicative litigation.

       Plaintiffs state they intend to opt-out of the Miller class, (Doc. 12, p. 11), although

it seems unlikely they could do so. Both classes are certified under Federal Rule of Civil

Procedure 23(b)(2). (Doc. 9-1). Classes certified under Rule 23(b)(2) are mandatory,

providing “no opportunity for . . . class members to opt out.” Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 362 (2011). This is because Rule 23(b)(2) classes are formed when

                                              3
       Case 3:21-cv-00147-PDW-ARS Document 20 Filed 09/07/21 Page 4 of 7




relief can be provided “only as to all of the class members or as to none of them.” Id. at

360.

       The timing of filing the cases also weighs in favor of a stay. The first-filed rule

provides that, in the absence of compelling circumstances, the first court in which

jurisdiction attaches has priority to consider the case. Schlenker v. Soc. Sec. Admin., No.

3:14-CV-25, 2015 WL 12868082, at *3 (D.N.D. Sept. 17, 2015). Miller is the first-filed

case. That case was filed, and the classes were certified, before plaintiffs filed in this

district. Here, the parties stipulated to extending the time for defendants to answer the

complaint, and no scheduling order has been entered.

       Plaintiffs argue the first-filed rule should not apply because their case is distinct

from Miller. In support of this argument, plaintiffs cite Schlenker and Barnes v. Zurn

Pex, Inc. Both are distinguishable. In Barnes, plaintiffs in the first-filed case had not yet

obtained class certification. No. 1:07-CV-074, 2008 WL 111217, at *3 (D.N.D. Jan. 9,

2008). In Schlenker, the first-filed, parallel class action included a host of jurisdictional

arguments absent from Schlenker’s case. 2015 WL 12868082, at *3. Here, unlike in

Barnes, the Miller plaintiffs’ class was certified and, unlike in Schlenker, that class and

plaintiffs are challenging the same law on the same grounds. Because staying plaintiffs’

case would avoid duplicative litigation and Miller is the first-filed case, this factor

weighs in favor of a stay.

2.     Potential Prejudice to Plaintiffs

       Defendants argue plaintiffs would not be prejudiced by a stay because section

1005 has been preliminary enjoined in several other districts and plaintiffs remain class

members in Miller, where they may obtain relief. (Doc. 9, p. 7). Plaintiffs respond that a



                                               4
      Case 3:21-cv-00147-PDW-ARS Document 20 Filed 09/07/21 Page 5 of 7




stay would result in a “prolonged and indefinite delay” of the resolution of their claims.

(Doc. 12, p. 8).

       Three different preliminary injunctions are now enjoining implementation of

section 1005.3 Thus, there is little likelihood that section will be implemented if this case

is stayed pending the resolution of Miller. And when Miller is resolved, any relief

granted in that case will apply to plaintiffs as class members.

       Plaintiffs argue a stay would deprive them of their chosen counsel and ability to

conduct discovery. Id. at 10. The court credits the Miller court’s finding that class

counsel will adequately represent the class, including plaintiffs. (See Doc. 9-1, p. 12).

Plaintiffs’ concerns may also be remedied by filing amicus briefs and seeking

intervention in Miller. See Smith v. SEECO, Inc., 865 F.3d 1021, 1025 (8th Cir. 2017)

(explaining that Rule 23 and Rule 24 envision intervention as a means of securing

adequacy of counsel in a class action). Plaintiffs, unlike the Miller plaintiffs, intend to

conduct discovery and argue a stay would deprive them of this tool, though it is unclear

what facts plaintiffs intend to discover. (Doc. 12, pp. 9-10). Plaintiffs’ challenge to

section 1005 is facial, not as-applied, and fact discovery for standing purposes does not

sufficiently distinguish this case from Miller. Because section 1005 is now enjoined and

plaintiffs can obtain relief in Miller, this factor weighs in favor of a stay.




       3 Preliminary injunctions against section 1005 have been ordered in Holman v.
Vilsack, No. 21-1085-STA-JAY, 2021 WL 2877915 (W.D. Tenn. July 8, 2021), Miller,
4:21-cv-595, Doc. 60, and Wynn v. Vilsack, No. 3:21-CV-514-MMH-JRK, 2021 WL
258067 (M.D. Fla. June 23, 2021).


                                               5
      Case 3:21-cv-00147-PDW-ARS Document 20 Filed 09/07/21 Page 6 of 7




3.     Hardship and Inequity to Defendants

       Finally, the parties dispute whether staying this case would avoid hardship to

defendants. Defendants argue a stay would avoid the hardship caused by defending

multiple challenges to section 1005 in varying jurisdictions. Plaintiffs disagree,

responding that the Department of Justice has ample capacity to defend against

multiple lawsuits.

       A stay would avoid hardship to defendants. Equal protection challenges against

section 1005 have been filed throughout the country. Staying this case would avoid

defendants responding to the same arguments in different courts. Even though several

challenges to section 1005 have been stayed,4 the continued presence of duplicative

litigation burdens defendants. This factor weighs in favor of a stay.

                                         Conclusion

       Defendants have established that a stay of this case would save judicial resources,

not unduly prejudice plaintiffs, and avoid hardship to defendants. Thus, defendants’

motion to stay, (Doc. 8), is GRANTED, and the case is STAYED pending the

resolution of Miller, or until further order of this court. The parties shall file a joint

status report every six months from the date of this order, beginning March 7, 2022, or

after the resolution of Miller, whichever occurs first.


       4So far, four cases challenging section 1005 have been stayed. McKinney, No.
2:21-cv-212, Doc. 40; Faust, No. 1:21:cv-540, Doc. 66; Joyner, No. 1:21-cv-1089, Doc. 21;
Carpenter, No. 21-cv-103, Doc. 33.

       The sole order denying a stay relies on issues unique to the Sixth Circuit and that
case. See Holman v. Vilsack, No. 121CV01085STAJAY, 2021 WL 3354169 (W.D. Tenn.
Aug. 2, 2021).




                                               6
Case 3:21-cv-00147-PDW-ARS Document 20 Filed 09/07/21 Page 7 of 7




IT IS SO ORDERED.

Dated this 7th day of September, 2021.

                                         /s/ Alice R. Senechal
                                         Alice R. Senechal
                                         United States Magistrate Judge




                                    7
